Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 28, 2021

The Court of Appeals hereby passes the following order:

A22D0166. MICHAEL D. DYER v. THE STATE.

      Michael Dyer was convicted of aggravated child molestation. Dyer later filed
a motion to dismiss a void judgment/conviction, which the trial court denied on
August 12, 2021. Dyer filed an application for discretionary review of the trial court’s
order on November 30, 2021. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an
application for appeal not made in compliance therewith.” Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a)
(720 SE2d 170) (2011) (noting that this Court “has held that the failure to meet the
statutory deadline for filing a discretionary application is a jurisdictional defect”).
Dyer filed this application 110 days after entry of the order he wishes to appeal. Thus,
the application is untimely, and it is hereby DISMISSED for lack of jurisdiction.1

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/28/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
         Dyer’s application materials also included as exhibits two orders entered by
the trial court on September 9, 2021. To the extent that Dyer also seeks discretionary
review of those orders, the application is likewise untimely.